Citation Nr: 0909647	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to increased evaluation for bilateral hearing 
loss, currently evaluated at 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's wife


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from November 1949 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the Veteran's claim for entitlement to increased 
evaluation for bilateral hearing loss, currently evaluated at 
10 percent.  

At the Veteran's request, a hearing was held before the 
Board, sitting in San Antonio, TX, in February 2009.  A 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

A review of the record reveals that since the RO's issuance 
of a June 2007 Statement of the Case (SOC), but prior to the 
certification of the appeal to the Board, additional medical 
evidence was associated with the claims file that is 
pertinent to the Veteran's claim on appeal.  This evidence 
consists of an April 2008 VA audiological evaluation.  This 
evidence is not duplicative of evidence previously 
considered.  See 38 C.F.R. § 19.37(a) (2008).  Following the 
submission of additional pertinent evidence prior to 
certification for appeal, the RO is to review said evidence 
and issue a Supplemental Statement of the Case (SSOC).  See 
38 C.F.R. § 19.31(b)(1).  The record contains a July 2008 
notice from the RO, indicating that an SSOC was enclosed.  
However, in the section of the notice listing the enclosures, 
the only item listed is an SSOC notice response.  No SSOC is 
associated currently with the claims file.  Moreover, an 
October 2008 statement, submitted by the Veteran's accredited 
representative, does not mention the issuance of any SSOC in 
its procedural history of the appeal.  As such, the record 
does not reflect that the RO issued an SSOC to the Veteran 
and his accredited representative as required by 38 C.F.R. 
§ 19.31(b)(1).

Because an SSOC was not issued, a remand for RO consideration 
of the evidence submitted since the June 2007 SOC, 
specifically the April 2008 VA audiological evaluation and 
the transcript of the February 2009 Board hearing, is 
necessary.  Following review of the evidence, the RO is to 
issue an SSOC reflecting such consideration.  See 38 C.F.R. 
§§ 19.31.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The AMC/RO should review the expanded 
record, including the April 2008 VA 
audiological evaluation and the transcript 
of the February 2009 Board hearing, and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the Veteran and his 
representative should be furnished an 
appropriate SSOC and be afforded an 
opportunity to respond and to submit 
additional evidence.  Thereafter, the case 
should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals







